Citation Nr: 9926417	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-33 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the residuals of a cervical spine injury, 
claimed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, among other things, denied entitlement to 
service connection for a cervical spine disability.

A videoconference hearing was held before a Member of the 
Board sitting in Washington, D.C., with the veteran in St. 
Petersburg, Florida, in June 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a chronic cervical 
spine disorder.

3.  The evidence does not relate the current cervical spine 
disorder with any event or occurrence on active duty service.

4.  The veteran has not submitted evidence of a medical nexus 
between in-service treatment for bursitis and cervical strain 
and the currently diagnosed degenerative disc disease of the 
cervical spine.



CONCLUSION OF LAW

The claim for entitlement to service connection for the 
residuals of a cervical spine injury, claimed as degenerative 
disc disease, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & West 1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran maintains, in essence, that he is entitled to 
service connection for a cervical spine disorder because he 
injured his neck several times in service.  He asserts that 
this caused the current degenerative disc disease in his 
cervical spine.

Service medical records reveal that the veteran was treated 
in March 1970 after he injured his neck and complained of 
being stiff.  The clinical assessment was cervical spasm and 
he was treated with Darvon, Robaxin, and heat.  There was no 
further treatment.  A cervical spine X-ray report dated in 
October 1975 showed no abnormalities of the bones, disc 
spaces, or alignment.  The associated soft tissue structures 
appeared normal.  The clinical impression was normal cervical 
spine.  Two years later, he sought treatment for sharp pain 
in the right shoulder radiating to the upper arm without 
history of trauma.  The clinical assessment was probable 
subacromion bursitis.  He later complained of pain in the 
right cervical, suprascapular area and shoulder in December 
1978 after being injured apprehending a psychiatric patient.  
X-rays of the cervical spine, right shoulder, and clavicle 
were negative.  The clinical assessment was cervical and 
suprascapular myalgia and spasm.  In August 1981, he sought 
treatment for pain in the right shoulder, which was diagnosed 
as bursitis.  He was treated in January 1982 for a cervical 
lymph node mass.  An X-ray of the cervical spine showed no 
significant abnormalities.  Finally, he sought treatment for 
left shoulder and neck pain in January 1983 after slipping on 
the floor of his quarters.  The clinical assessment was 
pinched nerve with muscle spasms.  Motrin, heat, and Parafon 
Forte was prescribed.  The October 1983 retirement 
examination report demonstrates a normal clinical evaluation 
of the veteran's spine and upper extremities.  

Post service medical evidence is devoid of treatment or 
diagnosis of a cervical spine disorder until several years 
after service separation.  In November 1986, the veteran 
reported a four day history of neck pain radiating from the 
left neck to the lateral arm with tingling in his fingers.  
There was no tenderness along the spine, no sensory loss, no 
muscle atrophy, good muscle strength, decreased range of 
motion of the neck, and tenderness along the trapezius 
muscle, suprascapular area.  The final diagnosis was muscle 
spasm of the neck.  There is no mention of any additional 
treatment until several years later.  In September 1995, the 
veteran reported a one month history of neck and left arm 
pain.  He denied any specific injury and described the pain 
as mild severe type with increase in activity.  He noted a 
past medical history of, among other things, a removal of a 
mass from his neck in 1987 but no other cervical spine 
injuries.  After a physical examination, the examiner noted 
that X-rays of the cervical spine showed advanced 
degenerative disc disease of C5-C6, as well as degenerative 
disc disease of C4-C5 and C6-C7.  An MRI also showed some 
cervical degenerative disc disease and nerve root 
encroachment at C6.  The clinical impression was cervical 
radiculopathy.  

In October 1995, the veteran underwent a posterolateral 
cervical foraminotomy.  Post-operative treatment records show 
that he did well after surgery for several months then 
experienced a recurrence of neck pain radiating into the left 
arm.  He was subsequently diagnosed with a herniated cervical 
disc at C6-C7 on the left and in July 1996 underwent an 
anterior cervical diskectomy, anterior cervical fusion, and 
application of anterior cervical fixation plate.  In 
September 1996, he returned to work but in November 1996 
noted some discomfort in the intrascapular area and was 
concerned about whether everything was still fine from the 
surgery.  In December 1996, he filed this claim for 
entitlement to service connection.  Additional outpatient 
treatment records show on-going treatment for neck pain, left 
cervical radiculopathy, degenerative disc disease, and 
osteoarthritis, among other things.

At a personal hearing before the Board in June 1999, the 
veteran testified that he first had problems with a neck 
injury in 1968 or 1969 when he was hit by a bus door.  He 
next sustained an injury in 1973 when some steps he was 
standing on collapsed.  He was treated for pain in the neck, 
shoulders, and back.  In 1978, he related that he was injured 
during an attempt to apprehend a psychotic individual and was 
placed on light duty for nearly a month.  In 1983, he 
reported that he slipped and fell and was treated for an 
injury to the neck and shoulders.  He commented that he was 
treated within two years of separation for pain in the neck, 
shoulders, and lower back, with anti-inflammatory medication 
and muscle relaxers but noted that the records were no longer 
available.  The next treatment was a surgical procedure, but 
he stated that he self-medicated with anti-inflammatory 
medication in the in-between years.  His current complaints 
included a tingling sensation in the fingers and pain 
radiating from the neck to the shoulder and arms.  His 
physician told him that the sensations were not unusual after 
the type of surgery he underwent.  

Upon further questioning, the veteran related that in the 
1978 injury, his pain did not begin until about one week 
after the incident.  He admitted that his pain from the 
injuries was in both the cervical spine and the shoulder.  He 
recalled being X-rayed in service and was told that he was 
eventually have to have surgery for his injuries.  He also 
related that he was told he had arthritis and that the doctor 
told him that he would have to have his discs scraped, which 
was exactly the kind of surgery he had.  He indicated that 
the pain in his neck was on again, off again and, in early 
1995, the pain returned and did not go away.  He was treated 
with steroids, physical therapy, anti-inflammatory 
medication, and eventually underwent surgery.

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his current cervical spine disorder with 
military service.  The veteran has only offered his lay 
opinion concerning its development.  There is no competent 
opinion on file or presented to the effect that his injuries 
in service are related to the cervical spine disorder.  The 
mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his chronic cervical spine disorder with an event or 
incurrence while in service, will not constitute a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

This finding is further supported by the veteran's service 
retirement examination which showed a normal clinical 
evaluation of the veteran's spine.  Moreover, at the time the 
veteran initially sought treatment for neck pain in 1986, 
there was no mention of a relationship to military service 
made.  In addition, when his neck disability became worse and 
he was required to undergo surgery, he still made no mention 
of a connection with military service.  Such reported history 
by the veteran was given in conjunction with necessary 
medical treatment, and is therefore highly probative.  
Further, even though the veteran testified that he was told 
he had arthritis of the cervical spine in service, service 
medical records indicate that three cervical spine X-rays 
over the course of several years were all normal.  Finally, 
none of the veteran's treating physicians have attributed his 
cervical spine disorder to his military service.  For all 
those reasons, the veteran's claim for entitlement to service 
connection for the residuals of a cervical spine injury, 
claimed as degenerative disc disease, is not well-grounded as 
he has not submitted any competent evidence to demonstrate a 
medical nexus.

In conclusion, the Board has considered the veteran's 
statements that he has continually suffered from a cervical 
spine disorder since separation from service in 1984.  
Although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of the claimed disability.  
The veteran lacks the medical expertise to offer an opinion 
as to the existence of current medical pathology, as well as 
to medical causation of any current disabilities.  Id.  In 
the absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
for the disabilities claimed on appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to the residuals of a cervical spine injury, 
claimed as degenerative disc disease, is denied on the basis 
that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

